Citation Nr: 1758314	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-04 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training with the Army National Guard from January 1986 to April 1986, and from June 8, 1991 to June 22, 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In January 2017, the Board denied service connection for a bilateral knee disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In September 2017, the Court granted a Joint Motion for Remand, vacated the September 2017 decision, and remanded the case to the Board.   

The Veteran testified before the undersigned Veterans Law Judge in a July 2014 hearing, and a transcript of that hearing is of record. 


FINDINGS OF FACT

1.  The Veteran's bilateral knee disability was not manifest during active service or within one year following separation from a qualifying period of active service, and is not shown to have developed as a result of an established event, injury, or disease during active service.

2.  The preponderance of the evidence is against a finding that a bilateral knee disability was caused or aggravated by a service-connected right ankle disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected right ankle disability, have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  Neither the Veteran nor representative has raised any issues with the duty to notify or duty to assist.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran does not raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after separation from a qualifying period of active service.  38 U.S.C. § 1112 (2012);  38 C.F.R. §§ 3.307, 3.309 (2017). 

A disability that is proximately due to or the result of a service connected disability shall be service-connected.  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In that instance, the Veteran is compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016);  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that a bilateral knee disability was incurred in service, specifically resulting from bumping his knees while training in vehicles.  In multiple statements, most recently at a July 2014 hearing, the Veteran stated that while training in Bradley fighting vehicles, he often experienced contact of his knees to the metal vehicle.  This contact resulted in what the Veteran called "monkey bumps."  The Veteran stated he had no knee pads for protection, and that the bumps occurred every time he was in the vehicle.  The Veteran also testified that his knees swelled, and that he took aspirin for the pain, and iced his knees.  In the alternative, the Veteran asserts that his bilateral knee disability was caused or aggravated by a service-connected right ankle disability.

In a September 1998 VA examination, the examiner noted that the Veteran stated his bilateral knee pain was recent, specifically occurring within the last month.  The Veteran reported that he was very active with softball, coaching, and volleyball.   The Veteran also stated that he never had problems with his knees before, but believed the knee pain was related to service, getting in and out of vehicles and striking his knees against surfaces in vehicles.  X-rays conducted at the time of the examination showed signs of early degenerative change.  The examiner noted bony density seen in the upper outer margin of both patellae, but doubted those represented post-traumatic deformities.

In a September 1998 letter, the Veteran's orthopedic surgeon, S. E. P., M.D. answered a series of questions posed regarding the Veteran's bilateral knee arthritis.  In response to the question "could past military job be somewhat related to the cause," the surgeon responded "yes."  In response to other questions, the surgeon also stated that it would take years, not months, for kneecaps to develop bilateral patellofemoral arthritis, and that things such as overuse, squatting, long-term irritation, and wear and tear could cause that problem.  That form was not accompanied by a medical examination or medical history, and there is no indication that the examiner had access to the Veteran's claims file or what medical history was reviewed.  The Board finds the statement to be speculative because of the phrasing of the opinion, and thus of little probative value.

During a July 2001 medical visit, D. S., M.D. noted that the Veteran had swelling and pain in the knee area.  The examiner also indicated that the Veteran had a significant right ankle injury that affected his gait.  In a subsequent medical letter, D. S., M.D. opined that the Veteran's right knee pain was the result of degenerative arthritis of the knee.  The examiner stated that the right knee was affected due to a chronically abnormal gait from a previous ankle injury.
 
In a November 2002 VA examination, the Veteran stated that he began having symptoms in his right knee in 1997 after being on maneuvers while in service.  The following year, the Veteran began to experience pain in the left knee after a weekend of training in Bradley vehicles.  The Veteran stated that that he did not remember any specific injury or going in for medical evaluation.  X-rays of both knees were taken, and the Veteran was diagnosed with knee pain.  The cause was noted as early degenerative changes consistent with the Veteran's age, and secondary to medial meniscus damage and tear post-surgery.

In a February 2003 VA examination, the examiner from the November 2002 VA examination opined that the Veteran's bilateral knee disability was less likely than not a result of a service injury.  The opinion was based on a discussion of the case and findings with an orthopedic specialist and a review of the chart.

In an October 2003 VA examination, the examiner opined that it was less likely than not that the bilateral knee condition was related to or aggravated by the right ankle disability.  The rational provided was lack of medical evidence to support that connection.

In a June 2015 VA examination, the examiner opined that the Veteran's bilateral knee disability was less likely than not incurred in or caused by the claimed in-service injury.  The examiner further opined that the Veteran's ankle disability did not cause or aggravate any knee condition.  The rationale provide was that records did not show problems with his knees until 1998, when the bilateral knee pain was first documented.  The examiner highlighted that the Veteran at that time was very active in sports and in refereeing sports.  The Veteran's knee pain was diagnosed as arthritis, and he had meniscus repairs to both knees in 1998, 2002, and 2004.  The examiner explained that the Veteran's arthritis worsened following those surgeries.  The examiner found no objective medical evidence supporting a diagnosis during service, or any knee problems prior to 1998.  

The June 2015 VA examiner considered the lay statements of the Veteran and others in the record, but stated that those provided no evidence of injuries or complaints originating during active duty, rather they illustrated a picture of a healthy and active Veteran through the early 1990s.  The examiner opined that the Veteran's knee condition was related to that arthritis, and the Veteran's service-connected right ankle disability did not cause or aggravate the bilateral knee disability beyond its natural progression.  The examiner noted that the Veteran's bilateral knee arthritis was likely the result of his playing sports and umpiring, which may lead to early degenerative joint disease.  It was noted that the Veteran was diagnosed with degenerative changes consistent with his age in both knees. 

The Board finds that service connection for a bilateral knee disability, on a direct or secondary basis, is not warranted.  While the Veteran has a diagnosis of arthritis in both knees, the Board finds that the preponderance of the evidence is against a finding of a nexus between the disability and qualifying active service.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  During the September 1998 medical visit, the Veteran indicated that he had not experienced knee pain or problems, and that the current knee pain began several weeks prior.  The Veteran was diagnosed with early arthritis consistent with his age, and the June 2015 VA examiner expressly opined that the Veteran's bilateral knee arthritis was less likely than not related to active service.  The July 2001 medical letter submitted by Dr. D.S. has been found to be of less probative value, as there is no evidence that the examiner was able to view the record in its entirety prior to making an informed opinion.  The June 2015 examiner took into account the lay statements by the Veteran and the Veteran's fellow service-member in coming to that opinion.  However those statements did not provide objective evidence that a current bilateral knee disability was related to service.  The Board finds that is the most persuasive evidence as the examiner had access to the entire record and examined the Veteran.

The Board has additionally considered whether service connection for arthritis should be granted as a chronic disease.  The Board finds that the Veteran is not entitled to presumptive service connection for arthritis as a chronic disease.  The evidence of record does not show a continuity of symptomatology to an in-service chronic disease.  When seen in 1998 complaining of knee pain, the Veteran reported that the knee problems were of recent onset.  As a result, the Board finds that the presumption for service connection for chronic diseases does not apply.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307(a), 3.309(a) (2017).

The Board acknowledges the statements of the Veteran, his spouse, ex-spouse, and fellow service member, and finds the Veteran competent to report pain in his joints and extremities.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  To the extent that the Veteran himself suggests that his bilateral knee disability is secondary to his service-connected disabilities, the Board finds that the Veteran is not competent to offer that etiological opinion.  The evidence does not show that the Veteran has medical training or expertise that would make him competent to provide an opinion on a medical matter such as the etiology of a bilateral knee disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  In any event, the Board finds that the opinions of the VA examiners are more persuasive because of the training and expertise of the examiners, their access to and review of the medical record, and their specific consideration of the issues at hand.

Accordingly, the Board finds that the preponderance of the evidence is against a claim for service connection a bilateral knee disability, to include as secondary to a service-connected right ankle disability, and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected right ankle disability, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


